FILED
                                                                   United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                         March 20, 2018
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

     Plaintiff - Appellee,

v.                                                        No. 17-1392
                                                (D.C. No. 1:17-CR-00076-PAB-1)
TONY CURTIS HOPKINS,                                        (D. Colo.)

     Defendant - Appellant.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, McHUGH, and EID, Circuit Judges.
                 _________________________________

      Tony Hopkins was convicted of possessing contraband in prison and he was

sentenced to a 30-month term of imprisonment. He entered his guilty plea pursuant

to a plea agreement in which he waived his right to appeal from his sentence. The

Federal Public Defender (FPD) filed a notice of appeal on his behalf. The FPD

subsequently withdrew from representing Mr. Hopkins and this court appointed

Zachary Ives to represent him. The government has now filed a motion to enforce

the appeal waiver in the plea agreement. Mr. Hopkins has stated in his response that


      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
he does not oppose the motion. Accordingly, we grant the motion to enforce and

dismiss this appeal.


                                         Entered for the Court
                                         Per Curiam




                                        2